DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This matter has been transferred to Examiner Barsky.
Status of the Claims
Claims 1 and 6-16 are pending.  Claims 9 and 11 are withdrawn.  Claims 1, 6-8, 10, and 12-16 are examined.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In addition and in an effort to expedite prosecution, the examiner notes that the bromodomain inhibitor represented by the formula set forth in claim 1 is free of the prior art. 

Claim Rejections - 35 USC § 112
Claims 1, 7, 8, 10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, the phrase “optionally substituted” and “optionally replaced” is indefinite as it is not clear whether or not such optional substituents are required and constitute a claim limitation.  Request to remove each of the three instances of the phrase “optionally substituted” or “optionally replaced” will obviate this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 10, 12 and 13	are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al., “Controlling gene networks and cell fate with precision-based targeted DNA-binding proteins and small-molecule-based genome readers,” Biochem. J. (2014), 462, 397-413), in view of Zhang et al., “Discrimination of Hairpin Polyamides with an α-Substituted-γ-aminobutyric Acid as a 5’-TG-3’ Reader in DNA Minor Groove,” JACS June 20, 2006, in view of Erwin et al., “Synthetic transcription elongation factors license transcription across repressive chromatic,” Science, 2017 December 22: 358(6370):1617-1622, in view of Aiden et al., (US2020/0255828).
	Eguchi teaches rationally designed DNA binders that can regulate gene networks. Eguchi explains that pyrrole, imidazole and hydroxypyrrole are commonly conjugated via amid bonds.  Further, incorporating a short alkyl chain (gamma-aminobutyric acid) turn allows polyamide strands to form antiparallel hairpins.  The pre-organization increases affinity and specificity for their targeted sites.  Py/IM targets C-G, Im/Py targets G-C, Py/Hp targets A-T, Py/Py targets A-T or T-A, e.g. See Box 3, below. 

    PNG
    media_image1.png
    312
    564
    media_image1.png
    Greyscale

Thus, these DNA binding polyamide compounds can be rationally designed based on known target affinities.
	Similarly, Zhang explains synthesis of pyrrole-imidazole polyamides containing gamma-aminobutyric acid.  Zhang explains:
N-Methylpyrrole (Py) favors T, A, and C bases, excluding G; N-methylimidazole (Im) is a G-reader; and 3-hydroxyl-N-methylpyrrol (Hp) is specific for thymine base. To date, all four Watson-Crick base pairs can be recognized using different pairings of three aromatic amino acids, with an Im/Py pairing reading GC by symmetry, a Py/Im pairing reading CG, an Hp/Py pairing being able to distinguish TA from AT, GC, and CG, and a Py/Py pairing nonspecifically discriminating both AT and TA from GC and CG.

	Erwin teaches pyrrole/imidazole based polyamides have emerged for ability to bind to specific DNA sequences.  JQ1 has been shown to displace BRD4 from regulatory regions of the genome and is an oncogene inhibitor.  Polyamides PA1 and PA2 were conjugated to JQ1.  As shown in Figure 1, PA1 and PA2 are pyrrole imidazole compounds comprising N-methylimidazole, N-methylpyrrole, and β-alanine.  JQ1 is linked to a polyamide bound to a nucleosome.  Figure 1 shows the use of N-methylimidazole and N-methylpyrrole in 
	Aiden teaches a small molecule targeted with a pyrrole-imidazole polyamide, wherein the small molecule is a bromodomain containing protein inhibitor selected from: JQ1, I-BET762, and OTX015, among a limited listed of others. See par. 19 and prior art claim 17.  Aiden teaches the transcription factor domain to be a histone modifying enzyme. See par. 95.  
	With respect to claim 8, as evidenced by Jiang et al., “General mechanism of JQ1 in inhibiting various types of cancer,” Mol Med Rep 2020 Mar; 21(3): 1021-1034, BRD4 is a histone modification reader.  It interacts with histone modifications and regulates the expression of downstream target genes in doing so.  Thus, a conjugate comprising JQ1 (a BRDM inhibitor) would appear to be “regulating modification” of histone.
	With regard to claim 10, absent evidence to the contrary, a conjugate with the claimed structural components would have a claimed effect.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Eguchi, Zhang, Erwin, and Aiden to arrive at a claimed conjugate.  One would be motivated to do so because Eguchi teaches the ability to rationally design DNA binders use the claimed units to increase and decrease affinity for specific targets.  Eguchi also explains that incorporating a short alkyl chain (gamma-aminobutyric acid) turn allows polyamide strands to form antiparallel hairpins.  Similarly, Zhang explains synthesis of pyrrole imidazole polyamides containing gamma-aminobutyric acid and that all four base pairs can be recognized using different pairings of three aromatic amino acids. Further, Erwin shows a pyrrole-imidazole polyamide conjugated to JQ1 as JQ1 has been shown to displace BRD4 and is an oncogene inhibit.  While Erwin does not teach gamma-aminobutyric 
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/JARED BARSKY/Primary Examiner, Art Unit 1628